internal_revenue_service number release date index number --------------------------------------------- -------------------------------------- --------------------- ---------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------- telephone number --------------------- refer reply to cc corp b05 plr-149808-05 date date legend statea stateb statec subsidiary subsidiary2 parent companies date1 date2 date3 date4 date5 date6 court1 ---------- ------------- -------------------------- -------------------------------------------------- -------------------------------------------------- ------------------------------------------------- ----------------------------------------------- ------- ----------------------- ------- -------------------------- -------------------------- ------------------------- ------------------------------------------------------------- ------------------------ ---------------------------------------------------------------------------- plr-149808-05 receiver -------------------------------------------------------------------------------------------------------------- commission ------------------------------------- dollar_figurez y dollar_figurex dollar_figurew dollar_figurev dear ------------- ----------------- ----------------- --------------- --------- ----- this is in reply to a letter dated date in which rulings are requested as to the federal_income_tax consequences of a proposed transaction additional information was submitted in letters dated date and date the facts submitted for consideration are substantially as set forth below subsidiary is a statea corporation subsidiary is an insurance_company as defined in sec_1_801-3 but it is a not a life_insurance_company as defined in sec_816 subsidiary has a calendar_year accounting_period since subsidiary has qualified as a non-life insurance_company which is exempt from taxation under sec_501 of the internal_revenue_code the code subsidiary received a determination_letter from the internal_revenue_service confirming that it is tax-exempt under sec_501 of the code in beginning in sec_501 of the code applies only to non-life insurance_companies with gross_receipts which do not exceed dollar_figure where more than of the receipts consist of premiums however subject_to a transitional rule the dollar_figure premium income test continues to apply to certain companies in a rehabilitation or liquidation proceeding p l e parent is a stateb corporation with no capital stock parent has a calendar_year accounting_period and is an accrual_method taxpayer parent is a holding_company which owns the stock of subsidiary and subsidiary2 parent and subsidiary2 file a consolidated_income_tax_return subsidiary as an exempt company is not eligible to join in that consolidated_return together parent subsidiary and subsidiary2 are referred to as the companies plr-149808-05 prior to date1 subsidiary2 had been incorporated in statec to administer the companies’ insurance program in date1 subsidiary was formed as a risk retention group_insurance company under the liability risk retention act u s c section et seq in date1 subsidiary2's management incorporated parent as a non-stock holding_company to hold the stock of subsidiary and subsidiary2 dollar_figurev of expenses and or liabilities was paid_by subsidiary on behalf of parent any obligation relating to this expenditure will be cancelled in the liquidation on date2 court1 issued a final order placing the companies into receivership and appointing the commission as permanent receiver of the companies pursuant to the order the receiver and its representatives took control of the companies and their assets shortly prior to the final order being entered the receiver suspended the issuance of new insurance_business no insurance policies issued by subsidiary were cancelled but rather the policies remain in force and expire by their own terms since date3 subsidiary’s financial condition has significantly improved a substantial portion of all liabilities and assets of the companies reside at subsidiary which is the main operating_unit of the companies in date3 subsidiary was unable to pay all of its estimated obligations as and when due and as such a partial moratorium was placed on the payment of claims however subsidiary is now able to pay percent of claims subsidiary continues to process claims and maintains insurance reserves for its unpaid reported and unreported losses in order to implement a windup of the companies receiver proposed the following transaction to the commission to wind up the companies receiver filed an application_for orders application with the commission on date4 the liquidation order authorizes receiver to adopt a plan of complete_liquidation of subsidiary the subsidiary plan_of_liquidation in his discretion subsidiary is now a solvent company and as of date5 will report a statutory surplus of dollar_figurez under the subsidiary plan_of_liquidation all of the remaining assets and liabilities of subsidiary will be transferred pursuant to the plan_of_liquidation to parent within years after the end of the first taxable_year in which the first liquidating_distribution occurs the liquidation order also approves with modification the application’s proposed plan to liquidate the parent at some point in the future in connection with the proposed transaction the taxpayer represents as follows a as of the date of this letter and of the adoption of the subsidiary plan_of_liquidation subsidiary has authorized and outstanding y shares of voting common_stock dollar_figurex par_value such stock is traditional common_stock as to the right to vote receive dividends and receive property on the liquidation of subsidiary the right to vote is not and will not be held by someone other than parent the common_stock confers the right to vote for directors and no restrictions or suspensions on voting have been or will be imposed plr-149808-05 b parent has owned percent of the outstanding_stock of subsidiary since its incorporation on date6 which shares were acquired for cash in the amount of dollar_figurew c there is no plan or intent to sell dispose_of or issue any subsidiary stock prior to the liquidation d parent on the date of adoption of the subsidiary plan_of_liquidation and at all times until the final liquidating_distribution is completed will be the owner of at least percent of the single outstanding class of subsidiary stock e no shares of subsidiary stock will have been redeemed during the three years preceding the adoption of the subsidiary plan_of_liquidation f the subsidiary plan_of_liquidation has not yet been adopted the liquidation order authorizes the deputy receiver to adopt a directive implementing the subsidiary plan_of_liquidation and liquidate subsidiary if and when he files a written report with the commission advising that he has received an actuarial projection that subsidiary has sufficient assets to satisfy its liabilities and to declare a dividend to parent sufficient for parent to satisfy its liabilities g subsidiary will adopt the subsidiary plan_of_liquidation specifying that the final liquidating_distribution is to be completed within years from the close of the taxable_year of subsidiary in which the first liquidating_distribution is made h as soon as the first liquidating_distribution has been made subsidiary will cease to be a going concern and its activities will be limited to the winding up of its affairs paying its debts and distributing its remaining assets to its shareholder i subsidiary will be dissolved and all of its stock will be cancelled j subsidiary will retain no assets following the final liquidating_distribution k subsidiary will not have acquired assets in any nontaxable_transaction at any time except for acquisitions occurring more than three years prior to the date of adoption of the subsidiary plan_of_liquidation l no assets of subsidiary have been or will be disposed of by either subsidiary or parent except for dispositions in the ordinary course of business and dispositions occurring more than three years prior to adoption of the subsidiary plan_of_liquidation m no assets of subsidiary have been or will be acquired by a corporation other than parent except for sales in the normal course of business in the liquidation or during the three years prior to adoption of the subsidiary plan_of_liquidation plr-149808-05 n the liquidation of subsidiary will not be preceded or followed by the reincorporation in or transfer or sale to a recipient corporation recipient of any of the businesses or assets of subsidiary if persons holding directly or indirectly more than percent in value of the subsidiary stock also hold directly or indirectly more than percent in value of the stock in recipient for purposes of this representation ownership will be determined by application of the constructive_ownership rules of sec_318 of the code as modified by sec_304 of the code o prior to adoption of the subsidiary plan_of_liquidation no assets of subsidiary will have been distributed in_kind transferred or sold to parent except for i transactions occurring in the normal course of business or ii transactions occurring more than three years prior to adoption of the subsidiary plan_of_liquidation p subsidiary will report all earned_income if any represented by assets that will be distributed to parent such as receivables being reported on a cash_basis unfinished construction contracts commissions due etc q the fair_market_value of subsidiary's assets will exceed its liabilities both at the date of adoption of the subsidiary plan_of_liquidation and immediately prior to the time the first liquidating_distribution is made r parent is not an organization that is exempt from federal_income_tax under sec_501 of the code or any other provision of the code based solely on the information submitted and on the representations set forth above we rule as follows no gain_or_loss will be recognized by parent upon the receipt of the assets and liabilities of subsidiary sec_332 of the code however no opinion is expressed on the tax treatment of parent or subsidiary with respect to the dollar_figurev amount_paid by subsidiary on behalf of parent no gain_or_loss will be recognized by subsidiary on the distribution of its assets to or the assumption_of_liabilities by parent in complete_liquidation sec_337 of the code parent’s basis in each asset received from subsidiary will be the same as the basis of that asset in the hands of subsidiary immediately prior to its liquidation sec_334 of the code parent’s holding_period in each asset received from subsidiary as a result of the liquidation will include the period during which that asset was held by subsidiary sec_1223 of the code plr-149808-05 parent will succeed to and take into account the items of subsidiary described in sec_381 subject_to the conditions and limitations specified in sec_381 sec_382 sec_383 and sec_384 of the code and the regulations thereunder a of the code and sec_1_381_a_-1 of the income_tax regulations the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely _virginia voorhees_______________ virginia voorhees senior technician reviewer branch office of associate chief_counsel corporate cc
